Citation Nr: 1743855	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  08-38 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right foot disability, from January 7, 2008, to April 1, 2013.

2.  Entitlement to an initial rating in excess of 10 percent for a left foot disability, from January 7, 2008, to April 1, 2013.

3.  Entitlement to a rating in excess of 30 percent for a bilateral foot disability, beginning April 2, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Navy from January 2004 to January 2008, including service in Iraq.  He is the recipient of the Navy Good Conduct Medal and the Navy and Marine Corps Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for left and right foot plantar fasciitis and hallux valgus, each evaluated as noncompensable, effective January 7, 2008.  Jurisdiction of the case was subsequently transferred to the RO in Phoenix, Arizona.

In his VA Form 9, received in December 2008, the appellant requested a travel Board hearing before a Veterans Law Judge.  A hearing was scheduled for March 2016.  The appellant failed to appear for the hearing and did not provide good cause for this failure to appear.  Thus, his hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704(d).

This matter was remanded by the Board in September 2016 for additional development.  A review of the record shows that the RO has substantially complied with all remand instructions.  The appellant and his representative have not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant's service-connected foot disabilities were originally rated separately.  However, the RO combined these separate disabilities into a single disability, effective April 2, 2013, in order to afford the appellant a higher overall disability rating than otherwise would have been available had the disabilities remained separately rated.  Due to this action, a brief recitation of relevant procedural history is warranted in order to provide clarity as to the issues before the Board.  A March 2013 rating increased the ratings to 10 percent, for each foot, effective December 21, 2012.

In a December 2013 Supplemental Statement of the Case (SSOC), the RO combined the two separate evaluations into bilateral plantar fasciitis with bilateral hallux valgus and assigned a 30 percent, effective April 2, 2013.  A January 2014 rating decision effectuated the combination of the separate foot ratings and assigned a 30 percent rating.  It noted that, because the maximum evaluation possible was not assigned, this was considered a partial grant of benefits sought on appeal.  

A Statement in Support of Claim, received in January 2014, noted that the appellant contended that he was entitled to an initial compensable rating for right and left foot hallux valgus plantar fasciitis beginning in January 2008.  He stated that he continually received treatment for his feet since 2008.  The appellant's statement can also be read as a contention that the combined rating for his bilateral foot disabilities should begin in January 2008, rather than in April 2013.

Entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis with bilateral hallux valgus was denied in a March 2015 SSOC.  Although the SSOC characterized the issue as "evaluation of right and left foot, hallux valgus and plantar fasciitis currently assigned a separate 10 percent for each extremity," entitlement to a rating in excess of 10 percent prior to April 2, 2013, or entitlement to an initial compensable rating, for either foot was not discussed.

In June 2015, the issue of "evaluation of right and left foot, hallux valgus with bilateral plantar fasciitis, currently at 30 percent disabling" was certified to the Board.

In September 2016, the Board remanded the issues of entitlement to a compensable rating for each foot prior to December 21, 2012, and in excess of 10 percent from December 21, 2012, for each foot disability.

In a March 2017 rating decision, the RO granted entitlement to an initial 10 percent rating for a right foot disability and a left foot disability, each effective January 7, 2008.

A March 2017 SSOC denied entitlement to a rating in excess of 10 percent for each foot disability.

Although not phrased as such in the September 2016 Board remand, the March 2017 rating decision, or the March 2017 SSOC, entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis with bilateral hallux valgus has remained on appeal as it is essentially a "staged" rating for each foot disability, albeit combined in order for the appellant to receive a higher overall rating, beginning April 2, 2013.

As discussed below, the appellant has a bilateral foot disability characterized by plantar fasciitis and hallux valgus, caused by pes planus.  For clarity, the Board has thus recharacterized the issues on appeal as: (1) entitlement to an initial rating in excess of 10 percent for a right foot disability, from January 7, 2008, to April 1, 2013; (2) entitlement to an initial rating in excess of 10 percent for a left foot disability, from January 7, 2008, to April 1, 2013; and (3) entitlement to a rating in excess of 30 percent for a bilateral foot disability, beginning April 2, 2013.  However, for the reasons discussed below, the Board has assigned a single rating for the appellant's bilateral foot disability for the entire period on appeal.


FINDING OF FACT

For the entire period on appeal, the appellant's bilateral foot disability, characterized by plantar fasciitis and hallux valgus, caused by pes planus, was not manifested by severe spasm of the tendo achillis on manipulation, marked pronation, marked inward displacement, the inability to be improved by orthopedic shoes or appliances, or actual loss of use of either or both feet.


CONCLUSION OF LAW

An initial, single 30 percent rating, but no higher, for a bilateral foot disability, characterized by plantar fasciitis and hallux valgus, caused by pes planus, is warranted for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5280-5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

		i.  Diagnostic Code (DC) 5284, Foot Injuries, Other

For the period January 7, 2008, to April 1, 2013, the appellant's service-connected bilateral foot disabilities have each been separately rated by analogy under DC 5284, foot injuries, other.

Under DC 5284, a 10 percent rating is warranted for a moderate foot injury.  A 20 percent rating is warranted if the injury is moderately severe.  A 30 percent rating is warranted if it is severe.  A note states that, with actual loss of use of the foot, a 40 percent rating is warranted.  38 C.F.R. § 4.73, DC 5284.


		ii.  DC 5276, Flatfoot, Acquired; DC 5280, Hallux Valgus

Beginning April 2, 2013, the appellant's service-connected bilateral foot disabilities have been rated together as a single disability in order to obtain a higher overall disability rating than would otherwise be available.  This bilateral foot disability has been rated by analogy under DC 5276, flatfoot, acquired.

Under DC 5276, if there is severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 20 percent rating is warranted if it is unilateral, while a 30 percent rating is warranted if it is bilateral.  

If there is pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a 30 percent rating is warranted if it is unilateral, while a 50 percent rating is warranted if it is bilateral.  

DC 5280 is for hallux valgus, unilateral, with a maximum 10 percent rating if it is (1) operated with resection of metatarsal head; or (2) severe, if equivalent to amputation of great toe.

III.  Analysis

	A.  Evidence

A December 2007 note in the appellant's service treatment records documented complaints of pain to the bottom of feet and toes.  

The appellant was afforded a VA examination in January 2008.  He reported that he began experiencing pain in 2006, when walking and running, on the plantar aspect of both feet.  He was diagnosed with bilateral plantar fasciitis.  The appellant reported pain of the plantar aspect of both feet when performing daily life activity.  Flare-ups upon awakening, from prolonged standing and walking, and from cold weather were reported.  Examination revealed tenderness of both heels.  There was no pain on motion or additional limitation following repetitive use.  Gait was normal.  There was no limitation on standing and walking; there was no instability of the feet; and there was no neurovascular injury, abnormal weightbearing, or callus formation.  The appellant did not have flat feet.  There was good alignment of Achilles tendons.  The appellant was diagnosed with bilateral plantar fasciitis.  Imaging studies were performed.  The impression was bilateral hallux valgus and bunion formation, left greater than right.  

Radiographs in January 2008 documented a history of right foot plantar fasciitis and were positive for bilateral hallux valgus.  

A May 2008 clinical note states that the appellant was diagnosed with flat feet and prescribed over-the-counter arch supports.  

A December 2009 clinical note states that the assessment was flat, wide feet.  The appellant reported chronic foot pain since deployment.  Examination revealed that neurovascular status was intact and that there were no skin lesions.

A March 2010 clinical note states that the assessment was flat, wide feet.  It was noted that the appellant complained of chronic foot pain since deployment.  He was prescribed custom orthotics.

A March 2010 clinical note states that the appellant presented with bilateral flat feet.  There were no significant callus formations or tissue irritation.

The appellant was afforded a VA examination for his feet in December 2012.  The claims file was not reviewed.  He was diagnosed with bilateral hallux valgus and plantar fasciitis.  It was noted that he was first diagnosed with each in 2007.  The appellant reported experiencing pain in his plantar arches and bunions between 2006 and 2007, and reported currently experiencing pain in his plantar arches and bunions.  Pain was present with walking and standing.  He had used custom foot orthotics previously, but was most recently provided over-the-counter orthotics from a VA podiatry clinic.  He stated that these provide partial relief.  Increased relief was reported when the appellant removes his shoes after work and rests his feet.  Increased pain with the first steps in the morning, standing after prolonged sitting, and at the end of the day was reported.  Standing limitation was noted to be five to ten minutes, and walking limitation was 1/8 mile.  The appellant stated that, after being on his feet for five to ten minutes, he wants to sit down.  The appellant did not have metatarsalgia.  He had mild or moderate symptoms of bilateral hallux valgus.  No surgery had been performed.  The appellant was noted to use over-the-counter orthotics regularly for foot pain.  No other assistive devices were used.  The appellant's foot disabilities were noted to impact his ability to work in the form of decreased mobility. 

A foot disability benefits questionnaire (DBQ) was completed by a private physician in April 2013.  The claims file was not reviewed.  The appellant was diagnosed with hallux valgus, plantar fasciitis, and tarsal tunnel syndrome.  The appellant reported experiencing severe pain bilaterally since separation from service in 2008.  The appellant was noted to have mild or moderate bilateral hallux valgus.  No surgery had been performed.  The appellant was noted to have mild or moderate bilateral hallux rigidus and severe bilateral plantar fasciitis and tarsal tunnel syndrome.  He was noted to constantly use over-the-counter orthotics.  With respect to his ability to work, the appellant's daily foot pain limited his ability to walk and be on his feet.

The appellant was afforded a VA examination in November 2016.  The claims file was reviewed.  The appellant was diagnosed with bilateral pes planus (flat foot), bilateral metatarsalgia, bilateral hallux valgus, and bilateral plantar fasciitis.  The VA examiner opined that bilateral mild pes planus was the underlying cause of the appellant's plantar fasciitis and hallux valgus.  Bilateral metatarsalgia was a progression of hallux valgus and plantar fasciitis.  The VA examiner noted that metatarsalgia was a more recent progression because it was not present upon examination in December 2012.  The appellant reported that his foot pain began in in 2006 or 2007.  He was treated with Motrin and foot inserts.  He reported that he currently experiences pain in the plantar heels and arches with the first step in the morning and with standing after prolonged sitting.  He has pain to the plantar heels and arches and to both bunions with prolonged standing and walking.  The appellant reported that over-the-counter arch supports provided partial relief.  Flare-ups were denied.  Functional loss and impairment were reported to be in the form of being able to stand for a maximum of two minutes and being able to walk for a maximum of ten minutes.  He did not have hallux rigidus.

With respect to bilateral pes planus, both feet had pain, which was accentuated on use and manipulation.  Swelling on use was noted.  Characteristic callouses were not present.  The appellant has tried orthotics and arch supports, but remains symptomatic.  Extreme tenderness in the plantar region was present bilaterally and was improved by orthopedic appliances.  Decreased longitudinal arch height on weight bearing was present bilaterally.  There was no objective evidence of marked deformity in either foot.  There was no marked pronation of either foot.  The weight-bearing line fell over or medial to the great toe bilaterally.  There was no lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  The appellant had inward bowing of the Achilles tendon bilaterally.  There was no marked inward displacement or severe spasm of the Achilles tendon on manipulation of either foot.  The VA examiner opined that the appellant had mild bilateral pes planus.

The appellant had metatarsalgia bilaterally, with moderate pain on palpation bilaterally.  He had mild or moderate hallux valgus.  No surgery for hallux valgus had been performed.  The appellant's pain was noted to chronically compromise weight bearing and require arch supports, custom orthotic inserts, or shoe modifications.  No foot surgery had been performed.

Pain contributes to functional loss bilaterally on movement and weight-bearing, disturbs locomotion, and contributes to lack of endurance, including from repeated use over time.  The appellant was noted to require the regular use of a cane for ambulation and over-the-counter arch supports for foot pain.  Imaging studies document arthritis bilaterally.  The functional impact of the appellant's foot disabilities was decreased mobility.  Amputation with prosthesis would not equally serve the appellant.

The VA examiner explained that the appellant's diagnosed plantar fasciitis and hallux valgus diagnosed in December 2012 did exist prior to that time and were due to pes planus.  A December 2007 note in the appellant's service treatment records documented complaints of pain to the bottom of feet and toes.  Radiographs in January 2008 documented a history of right foot plantar fasciitis and were positive for bilateral hallux valgus.  A May 2008 note in the service treatment records states that the appellant was diagnosed with flat feet and prescribed over-the-counter arch supports.  

B.  Entitlement to separate ratings in excess of 10 percent, prior to April 2, 2013, and a rating in excess of 30 percent therefrom

The appellant seeks a higher disability rating for his left and right foot disabilities.  Initially, the appellant's left and right foot disabilities were rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, for other foot injuries, diagnosed as hallux valgus with plantar fasciitis.  A ten percent rating for each foot were assigned.  Effective April 2, 2013, the appellant's left and right foot disabilities are combined and rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5280-5276 for hallux valgus and bilateral pes planus.  A 30 percent rating was assigned.

Upon weighing the evidence, the Board finds that the appellant's bilateral foot disabilities more nearly approximate a single 30 percent rating under DC 5276 for the entire period on appeal, rather than separate 10 percent ratings under DC 5284 for each foot until April 1, 2013, and a 30 percent rating under DC 5276 therefrom.  

The appellant has consistently and credibly reported bilateral foot pain throughout the period on appeal.  Pes planus was diagnosed in May 2008, and although it was not observed during some examinations, affording the appellant the benefit of the doubt, the Board finds that pes planus was present for the entire period on appeal.

The appellant's bilateral foot disability is characterized by plantar fasciitis and hallux valgus, due to pes planus.  The preponderance of the evidence is against the assignment of a rating in excess of 30 percent for any portion of the period on appeal.  The only diagnostic codes which include ratings in excess of 30 percent are DC 5276, flatfoot, DC 5278, claw foot, and DC 5284, foot injuries, other.  There is no evidence, nor does the appellant contend, that he has or had claw foot or actual loss of use of the foot or feet during any portion of the period on appeal.

With respect to DC 5276, a 50 percent rating is warranted for pronounced flatfoot, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The November 2016 VA examiner opined that the appellant's flatfoot was mild bilaterally.  There is no evidence that the appellant had marked pronation of either foot during the period on appeal.  Rather, the November 2016 VA examiner observed that the appellant did not have marked pronation of either foot.  Extreme tenderness in the plantar region was observed in November 2016.  There was no marked inward displacement or severe spasm of the tendo achillis on manipulation at any point during the period on appeal.  The November 2016 VA examiner stated that these were not present for either foot.  The preponderance of the evidence shows that the appellant experienced some level of improvement from the use of orthopedic shoes or appliances, albeit not complete relief.  The appellant himself reported experiencing some relief.

As the appellant's bilateral foot disability is rated by analogy under DC 5276, the symptoms of plantar fasciitis, hallux valgus, and metatarsalgia are also to be considered under DC 5276.  However, even when the appellant's overall disability picture is considered, it does not more nearly approximate a 50 percent rating.

Hallux valgus has been consistently described as mild or moderate for the entire period on appeal.  The April 2013 private physician described plantar fasciitis as severe; however, the November 2016 VA examiner described the symptoms of the appellant's plantar fasciitis as moderate.  Regardless, a 30 percent rating under DC 5276 is warranted for a severe, bilateral disability.  A 50 percent rating is for application for a pronounced, bilateral disability.  There is no evidence that any of the appellant's foot disorders are pronounced, rather than severe.  No examiner described any as such.  Further, the appellant's symptomatology more nearly approximates the 30 percent criteria.

The appellant has reported that use of orthotics has resulted in some level of improvement of his symptomatology, unlike the 50 percent rating criteria, which states that symptoms are not improved by orthopedic shoes or appliances.  Pain on manipulation and use is accentuated; and swelling on use was observed.  There was no marked inward displacement or severe spasm of the tendo achillis on manipulation.

Thus, the preponderance of the evidence is against a rating in excess of 30 percent for a bilateral foot disability, characterized by plantar fasciitis and hallux valgus, due to pes planus, at any point during the period on appeal.

	i.  Alternative rating considerations

The Board has also considered whether separate ratings for each foot would be more beneficial to the appellant.  

In Copeland v. McDonald, 27 Vet. App. 333 (2015), the United States Court of Appeals for Veterans Claims (Court) addressed the application of Diagnostic Code 5284, for other foot disabilities, when a veteran's service-connected foot disability was specifically provided for in the schedular rating criteria.  In that case, VA argued that because pes planus is specifically addressed by DC 5276, and hallux valgus is specifically addressed by DC 5280, to rate those foot disabilities under DC 5284 would be rating by analogy, which is not permitted when there is a diagnostic code that is specifically labeled with the name of a particular condition.  The Court agreed, holding that to rate under DC 5284, for "Foot injuries, other," would not be rating by analogy, as to do so would ignore the plain meaning of the term "other," and would make the remaining eight foot-related Diagnostic Codes redundant.  

Here, the appellant has bilateral pes planus, plantar fasciitis, hallux valgus, and metatarsalgia.  Pes planus, hallux valgus, and metatarsalgia have specific diagnostic codes, 5276, 5280, and 5279, respectively.  Plantar fasciitis does not.  However, the appellant's symptoms from plantar fasciitis, including pain, have been taken into account in the rating under DC 5276.  A separate rating for plantar fasciitis would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

As the symptoms of plantar fasciitis, pain, overlap with those of the appellant's other foot disorders, including pes planus and hallux valgus, assigning separate ratings under DC 5284 for plantar fasciitis would also constitute impermissible pyramiding.  However, the Board has considered whether simply rating the appellant for his plantar fasciitis symptoms alone would be more beneficial.  

The preponderance of the evidence is against individual ratings in excess of 10 percent for each foot under DC 5284, solely for plantar fasciitis.  Although the April 2013 private physician stated that plantar fasciitis was severe, there is no other evidence that the appellant's plantar fasciitis was severe during the period on appeal.  Rather, the November 2016 examiner described the plantar fasciitis symptoms as moderate.  The April 2013 private physician also diagnosed hallux rigidus and tarsal tunnel syndrome.  These were not diagnosed by any other clinician who examined the appellant.  Although the April 2013 private physician described plantar fasciitis as severe, the physician also stated that daily foot pain limited his ability to work and be on his feet.  The private physician did not review the claims file.  There is no indication, aside from comparing the April 2013 and November 2016 examination reports, that the appellant's disability level improved between April 2013 and November 2016.  The appellant does not contend that his disabilities have improved.  As the November 2016 VA examination report was based upon an examination of the appellant and a thorough review of the claims file, the Board finds that the November 2016 report is entitled to greater probative weight than the April 2013 report as to the severity of the appellant's plantar fasciitis, including in 2013.  Thus, upon weighing the evidence, the appellant's plantar fasciitis was, at worst, moderate for the entire period on appeal.  Individual foot ratings in excess of 10 percent would not be warranted for plantar fasciitis; and two 10 percent ratings would be less beneficial to the appellant than the single 30 percent rating assigned herein for the period prior to April 2, 2013.  

A compensable rating under DC 5280 for hallux valgus is not for application because there was no operation with resection of the metatarsal head and because hallux valgus was not severe, equivalent to amputation of great toe.  The appellant does not contend otherwise.

The November 2016 VA examiner explained that the appellant's metatarsalgia is a symptom of his service-connected plantar fasciitis and hallux valgus.  Metatarsalgia as "pain and tenderness in the metatarsal region." See Dorland's Illustrated Medical Dictionary, 32nd ed., 2012, at 1145.  Thus, a separate rating under Diagnostic Code 5279 for metatarsalgia, anterior, would violate the rule against pyramiding as the appellant's bilateral foot pain is already compensated under Diagnostic Code 5276.  See 38 C.F.R. § 4.14.  Likewise, although arthritis in both feet was documented via X-ray during the November 2016 VA examination, a separate rating under Diagnostic Codes 5010/5003, which pertain to degenerative and traumatic arthritis, would also result in pyramiding.  See 38 C.F.R. § 4.14.

Only the private April 2013 DBQ notes hallux rigidus and tarsal tunnel syndrome.  No other examiner observed hallux rigidus or tarsal tunnel syndrome.  Regardless, the appellant's symptoms from hallux rigidus and tarsal tunnel syndrome have been taken into account in the assignment of the 30 percent rating under DC 5276.  This is most beneficial to the appellant, as a compensable rating under DC 5281 is not for application because hallux rigidus was not severe.  A separate rating for tarsal tunnel syndrome under 5284 is not more beneficial to the appellant.  Although the April 2013 physician described it as severe, it was not observed during any other examination.  As with plantar fasciitis, because the November 2016 VA examination report was based upon an examination of the appellant and a thorough review of the claims file, the Board finds that the November 2016 report is entitled to greater probative weight than the April 2013 report as to the appellant's level of disability, including in 2013.  

		ii.  TDIU

The Board has considered a total rating based on individual unemployability due to service-connected disability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, absent any indication or allegation that the appellant is unemployable as a result of his service-connected foot disabilities, consideration of a TDIU is not warranted.  There is competent and credible evidence that the appellant is employed.  There is no evidence that the position is not substantially gainful.  Thus, the record does not reasonably raise the issue of TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Entitlement to an initial, single rating of 30 percent, but no higher, for a bilateral foot disability is granted from January 7, 2008, subject to controlling regulations applicable to the payment of monetary benefits.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


